Judgment unanimously affirmed, with costs. In our opinion this transaction is not to be likened to the ordinary case of purchase and sale of real estate. These parties were coadventurers in the purchase of this property, and the sale of. the share represented by the plaintiff corporation to the defendant was, in effect, the same as a partner selling to his copartner. The knowledge of the defendant of the entire situation deprived it of the right to claim the encroachments to be a defect of title. Present —- Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ.